 

Case 8:18-cr-00594-SCB-JSS Document 128-25 Filed 05/10/19 Page 1 of 1 PagelD 505

%

  
  

   
 

     

as marin chet
i ; SP aren pols '
al? Tis AMAL ¥ a“

te \
“Ree

ore *

FISHING

a YA ROP

a

a

" SCUBA aie

~

    

TT ia
eT ee

—_— 1

Bancolombia a ‘e®)
| _—~w

adelante

    

 

 

   

   

: _—
. ~~
+ ee _ _
manic = pn ~
= =
> . —
ie) Ot ‘ = ‘ © OE JUNIO DE 1014 i= ~ oF
SNES [5 DE JUNIE lee
i , sense CTORAL ELEC CIONES me a« : S fe
an Pads : 5603667702 g35 SE
7 * 2 if. gas ; (ee F
: ; pe Fe adeall Fed =28
LY po.eai a { oe re ; £ ‘ 3% a
= PROVIDENCLA et <a: =
EUW ANORES Municopeal 3 tse 5
a MURECIPAL ay | Mane 0008 TT md 5 (= 82 ~
& purest" aa : homnvateranedaion aie os g iSeé >
ft EA ti Al Wie , ae we - ces =
ee oe i WAY: i hei NEWSALL MAY JORGE _ 7 =? =
44 ws ras 20 DE ac # : gr F op 1K are ! ge SS
P cemTiRCADO ELECTORAL Ei ECC MRE ee | f o a Spey OREN: Oe { == wf
z — Fecha te Recteteniy EE :
z - z a b _—— Merits Prowatee.c.n
4 Ue * seer mt SRE hte mage
j yg cs fa Ge Sadie. ss, Ceompecionet *:
Wig Set aig TALE Sree

   

    

perigee
@ Soporte

pase yet

  

ychbold Garcie
Lee eas

Geavanm A

 
  
 

 

 

 
   
 
 

  
 
 
     
 
   
  
  

 

WM 5s ,
LAN 4 ie

Meee?
| iv
!
i i
he j
k }
: j

t

a an ba

  
  

 

  

Mystic WMassage

Extolidrign de Dini, gincgiarces teil
Mosca con he ‘ depo 9
ADEA ge 'o ri .
Bay

ey +

21 LODO te Ws

    
    
  

    

    

ecco es eee

     

ensues ECB D Hon crm

 

   
   
    
   
    
    
 
 

Per) EO vee

RESET) OVARY) CP APO YEEPOACM « SICINNE  T SSRUNNY

 

 

    
 
  

    
 
 

 

 

   

 

ag Scam SE
reo TH oh et a ee a

 

ee eed

D) puller de
} Carros. Motos, Botes, Lanchas y Bicicketas

‘Geertos lentes ) Fogetas
servicio ce Gus

so
4 Pi Srorketing y Baceo:

‘Ser Agrees pitas (COADETRIOM

~ en

 

-
i Zz
th = *
‘wt ta x
iw > _
is & ~
peg: F

a

oS

a

Pir eel Lt

C otornieds
